





Exhibit 10.1

[employmentagreementimage1a01.jpg]
October 1, 2014
Scott Mills
c/o Viacom Inc.
1515 Broadway
New York, NY 10036


Dear Mr. Mills:
Viacom Inc. (the “Company”) agrees to employ you, and you accept such
employment, on the terms and conditions set forth in this letter agreement
(“Agreement”). For purposes of this Agreement, “Viacom” shall mean Viacom Inc.
and its subsidiaries.
1.    Contract Period. The term of your employment under this Agreement shall
begin on October 1, 2014 (the “Effective Date”) and, unless terminated earlier
as set forth herein, shall continue through and including September 30, 2018. 
The period from the Effective Date through September 30, 2018 is referred to as
the “Contract Period”, even if your employment terminates earlier for any
reason.
2.    Duties. You shall be Executive Vice President, Human Resources and
Administration and shall devote your entire business time, attention and
energies to the business of the Company during your employment with the Company.
You shall be responsible for all human resources, security and facilities
affairs of the Company.
3.    Compensation.
(a)    Salary.  The Company shall pay you base salary (as may be increased,
“Salary”) at a rate of One Million Three Hundred Fifty Thousand Dollars
($1,350,000) per year for all of your services as an employee. Your Salary shall
be subject to merit reviews, on or about an annual basis, while actively
employed during the Contract Period and may, at that time, be increased but not
decreased. Your Salary, less deductions and income and payroll tax withholding
as may be required under applicable law, shall be payable in accordance with the
Company’s ordinary payroll policy, but no less frequently than monthly.
(b)    Bonus.  You also shall be eligible to earn a bonus (“Bonus”) or a
Pro-Rated Bonus (as defined in paragraph 19(e)(ii)), as applicable, determined
as set forth below and in paragraph 19(e)(ii).
(i)
Your Bonus for each Company fiscal year, regardless of whether such fiscal year
is a 12-month period or a shorter period of time, shall be determined in
accordance with the Viacom Inc. Senior Executive Short-Term Incentive Plan, as
applicable, as it may be amended from time to time (the “STIP”).

(ii)
Your target Bonus for each Company fiscal year during the Contract Period shall
be Two Million Dollars ($2,000,000) (your “Target Bonus”) and shall be adjusted
based on the Company’s performance (the “Company Performance Factor”) and your
individual performance (the “Individual Performance Factor”), in each case as
determined by the Company and as further provided in the STIP.

(c)    Long-Term Incentive Compensation. During your employment under this
Agreement, you shall be eligible to participate in the Viacom Inc. 2006
Long-Term Management Incentive Plan, or any successor plan, at a level
appropriate to your position and individual performance as determined by

[employmentagreementimage2a01.jpg]

--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 2



the Viacom Inc. Board of Directors (the "Board") or a committee of the Board, in
its discretion based on a target value of One Million Six Hundred Fifty Thousand
Dollars ($1,650,000).
(d)    Compensation During Short-Term Disability. Your compensation for any
period that you are absent due to a short-term disability (“STD”) and are
receiving compensation under a Viacom STD plan shall be determined in accordance
with the terms of such STD plan. The compensation provided to you under the
applicable STD plan shall be in lieu of the Salary provided under this
Agreement. Your participation in any other Viacom benefit plans or programs
shall be governed by the terms of the applicable plan or program documents,
award agreements and certificates.
4.    Benefits.
(a)    General Benefits. During your employment under this Agreement, you shall
be eligible to participate in any vacation programs, medical and dental plans
and life insurance plans, STD and long-term disability (“LTD”) plans, retirement
and other employee benefit plans the Company may have, establish or maintain
from time to time and for which you qualify pursuant to the terms of the
applicable plan.
(b)    Life Insurance. The Company shall provide you with no less than Five
Million Dollars ($5,000,000) of life insurance coverage during the Contract
Period.
5.    Business Expenses. During your employment under this Agreement, the
Company shall reimburse you for such reasonable travel and other expenses,
incurred in the performance of your duties in accordance with the Company’s
policies, as are customarily reimbursed to Company executives at comparable
levels.
6.    Non-Competition and Non-Solicitation.
(a)    Non-Competition.
(i)
Your employment with the Company is on an exclusive and full-time basis, and
while you are employed by the Company, you shall not engage in any other
business activity which is in conflict with your duties and obligations
(including your commitment of time) to the Company. During the Non-Competition
Period, you shall not directly or indirectly engage in or participate as an
owner, partner, holder or beneficiary of stock, stock options or other equity
interest, officer, employee, director, manager, partner or agent of, or
consultant for, any business competitive with any business of Viacom without the
prior written consent of the Company. This provision shall not limit your right
to own and have options or other rights to purchase not more than one percent
(1%) of any of the debt or equity securities of any business organization that
is then filing reports with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, unless
such ownership constitutes a significant portion of your net worth.

(ii)
The “Non-Competition Period” begins on the Effective Date and ends on the last
day of the Contract Period, provided that:

1.
If the Company terminates your employment without Cause or if you validly resign
for Good Reason before the end of the Contract Period,





--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 3



then the Non-Competition Period shall end on the earlier of (i) the end of the
period in which you are receiving payments pursuant to paragraph 11(c)(i) or
(ii) the effective date of your waiver in writing of any right to receive or
continue to receive compensation and benefits under paragraph 11. You shall be
deemed to have irrevocably provided such waiver if you accept competing
employment.
2.
If the Company terminates your employment for Cause or you resign other than for
Good Reason, the Non-Competition Period shall end on the earlier of (i) the last
day of the Contract Period or (ii) eighteen (18) months after such termination
or resignation.

(b)    Non-Solicitation.
(i)
During the Non-Solicitation Period, you shall not directly or indirectly engage
or attempt to engage in any of the following acts:

1.
Employ or solicit the employment of any person who is then, or has been within
six (6) months prior thereto, an employee of Viacom; or

2.
Interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of Viacom with any
customer, supplier, independent contractor, consultant, joint venture or other
business partner (to the extent each of the limitations in this paragraph
6(b)(i)(2) is permitted by applicable law).

(ii)
The “Non-Solicitation Period” begins on the Effective Date and ends on the last
day of the Contract Period, or, if longer, eighteen (18) months after the
Company terminates your employment for Cause or you resign other than for Good
Reason.

(c)    Severability. If any court determines that any portion of this Section 6
is invalid or unenforceable, the remainder of this Section 6 shall not thereby
be affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Section 6, or
any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.
7.    Confidentiality and Other Obligations.
(a)    Confidential Information. You shall not use for any purpose or disclose
to any third party any information relating to Viacom, Viacom’s clients or other
parties with which Viacom has a relationship, or that may provide Viacom with a
competitive advantage (“Confidential Information”), other than (i) in the
performance of your duties under this Agreement consistent with the Company’s or
Viacom's policies or (ii) as may otherwise be required by law or legal process.
Confidential Information shall include, without limitation, trade secrets;
inventions (whether or not patentable); technology and business processes;
business, product or marketing plans; negotiating strategies; sales and other
forecasts; financial information; client lists or other intellectual property;
information relating to compensation and benefits; public information that
becomes proprietary as a result of Viacom’s compilation of that information for
use in its business; documents (including any electronic record,




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 4



videotapes or audiotapes) and oral communications incorporating Confidential
Information. You shall also comply with any and all confidentiality obligations
of Viacom to a third party of which you are aware, whether arising under a
written agreement or otherwise. Information shall not be deemed Confidential
Information if it is or becomes generally available to the public other than as
a result of an unauthorized disclosure or action by you or at your direction.
(b)    Interviews, Speeches or Writings About Viacom. Except in the performance
of your duties under this Agreement consistent with Viacom’s policies, you shall
obtain the express authorization of the Company before (i) giving any speeches
or interviews or (ii) preparing or assisting any person or entity in the
preparation of any books, articles, radio broadcasts, electronic communications,
television or motion picture productions or other creations, in either case
concerning Viacom or any of its respective businesses, officers, directors,
agents, employees, suppliers or customers.
(c)    Non-Disparagement. You shall not, directly or indirectly, in any
communications with any reporter, author, producer or any similar person or
entity, the press or other media, or any customer, client or supplier of Viacom,
criticize, ridicule or make any statement which is negative, disparages or is
derogatory of Viacom or any of its directors or senior officers.
(d)    Scope and Duration. The provisions of paragraph 7(a) shall be in effect
during the Contract Period and at all times thereafter. The provisions of
paragraphs 7(b) and 7(c) shall be in effect during the Contract Period and for
one (1) year thereafter and such provisions shall apply to all formats and
platforms now known or hereafter developed, whether written, printed, oral or
electronic, including, without limitation, e-mails, “blogs”, internet sites,
chat or news rooms, podcasts or any online forum.
8.    Viacom Property.
(a)    Viacom Ownership.
(i)
The results and proceeds of your services to the Company, whether or not created
during the Contract Period, including, without limitation, any works of
authorship resulting from your services and any works in progress resulting from
such services, shall be works-made-for-hire and Viacom shall be deemed the sole
owner throughout the universe of any and all rights of every nature in such
works, with the right to use, license or dispose of the works in perpetuity in
any manner Viacom determines in its sole discretion without any further payment
to you, whether such rights and means of use are now known or hereafter defined
or discovered.

(ii)
If, for any reason, any of the results and proceeds of your services to the
Company are not legally deemed a work-made-for-hire and/or there are any rights
in such results and proceeds which do not accrue to Viacom under this paragraph
8(a), then you hereby irrevocably assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of every nature in the
work, and Viacom shall have the sole right to use, license or dispose of the
work in perpetuity throughout the universe in any manner Viacom determines in
its sole discretion without any further payment to you, whether such rights and
means of use are now known or hereafter defined or discovered.





--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 5



(iii)
Upon request by the Company, whether or not during the Contract Period, you
shall do any and all things which the Company may deem useful or desirable to
establish or document Viacom’s rights in the results and proceeds of your
services to the Company, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents. You hereby irrevocably designate the General Counsel,
Secretary or any Assistant Secretary of Viacom Inc. as your attorney-in-fact
with the power to take such action and execute such documents on your behalf. To
the extent you have any rights in such results and proceeds that cannot be
assigned as described above, you unconditionally and irrevocably waive the
enforcement of such rights.

(iv)
The provisions of this paragraph 8(a) do not limit, restrict, or constitute a
waiver by Viacom of any ownership rights to which Viacom may be entitled by
operation of law by virtue of being your employer.

(b)    Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with the Company shall remain the exclusive property of Viacom
and shall remain in Viacom’s exclusive possession at the conclusion of your
employment.
9.    Legal Matters.
(a)    Communication. Except as required by law or legal process or at the
request of the Company, you shall not communicate with anyone (other than your
attorneys who agree to keep such matters confidential), except to the extent
necessary in the performance of your duties under this Agreement in accordance
with Viacom Inc.’s policies, with respect to the facts or subject matter of any
claim, litigation, regulatory or administrative proceeding directly or
indirectly involving Viacom (“Viacom Legal Matter”) without obtaining the prior
consent of Viacom Inc. or its counsel.
(b)    Cooperation. You agree to cooperate with Viacom and its attorneys in
connection with any Viacom Legal Matter. Your cooperation shall include, without
limitation, providing assistance to and meeting with Viacom’s counsel, experts
or consultants, and providing truthful testimony in pretrial and trial or
hearing proceedings. In the event that your cooperation is requested after the
termination of your employment, Viacom shall (i) seek to minimize interruptions
to your schedule to the extent consistent with its interests in the matter; and
(ii) reimburse you for all reasonable and appropriate out-of-pocket expenses
actually incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses.
(c)    Testimony. Except as required by law or legal process or at the request
of Viacom Inc., you shall not testify in any lawsuit or other proceeding which
directly or indirectly involves Viacom, or which is reasonably likely to create
the impression that such testimony is endorsed or approved by Viacom.
(d)    Notice to Viacom. If you are requested or if you receive legal process
requiring you to provide testimony, information or documents (including
electronic documents) in any Viacom Legal Matter or that otherwise relates,
directly or indirectly, to Viacom or any of its officers, directors, employees
or affiliates, you shall give prompt notice of such event to Viacom Inc.’s
General Counsel and you shall follow any lawful direction of Viacom Inc.’s
General Counsel or his/her designee with respect to your response to such
request or legal process.




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 6



(e)    Adverse Party. The provisions of this paragraph 9 shall not apply to any
litigation or other proceeding in which you are a party adverse to Viacom;
provided, however, that Viacom expressly reserves its rights under paragraph 7
and its attorney-client and other privileges and immunities, including, without
limitation, with respect to its documents and Confidential Information, except
if expressly waived in writing by Viacom Inc.’s General Counsel or his/her
designee.
(f)    Duration. The provisions of this paragraph 9 shall apply during the
Contract Period and at all times thereafter, and shall survive the termination
of your employment with the Company, with respect to any Viacom Legal Matter
arising out of or relating to the business in which you were engaged during your
employment with the Company. As to all other Viacom Legal Matters, the
provisions of this paragraph 9 shall apply during the Contract Period and for
one year thereafter or, if longer, during the pendency of any Viacom Legal
Matter which was commenced, or which Viacom received notice of, during such
period.
10.    Termination for Cause.
(a)    Termination Payments. The Company may terminate your employment under
this Agreement for Cause and thereafter shall have no further obligations to you
under this Agreement or otherwise, except for any earned but unpaid Salary
through and including the date of termination of employment and any other
amounts or benefits required to be paid or provided by law or under any plan of
the Company (the “Accrued Compensation and Benefits”). Without limiting the
generality of the preceding sentence, upon termination of your employment for
Cause, you shall have no further right to any Bonus or to exercise or redeem any
stock options or other equity compensation.
(b)    Cause Definition. “Cause” shall mean: (i) conduct constituting
embezzlement, material misappropriation or fraud, whether or not related to your
employment with the Company; (ii) conduct constituting a felony, whether or not
related to your employment with the Company; (iii) conduct constituting a
financial crime, material act of dishonesty or material unethical business
conduct, involving Viacom; (iv) willful unauthorized disclosure or use of
Confidential Information; (v) the failure to substantially obey a material
lawful directive that is appropriate to your position from a superior in your
reporting line or the Board; (vi) your material breach of any material
obligation under this Agreement; (vii) the failure or refusal to substantially
perform your material obligations under this Agreement (other than any such
failure or refusal resulting from your STD or LTD); (viii) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company, after being instructed by Viacom to cooperate; (ix) the
willful destruction of or willful failure to preserve documents or other
material known to be relevant to any investigation referred to in subparagraph
(viii) above; or (x) the willful inducement of others to engage in the conduct
described in subparagraphs (i) – (ix), including, without limitation, with
regard to subparagraph (vi), obligations of others to Viacom.
(c)    Notice/Cure. The Company shall give you written notice prior to
terminating your employment for Cause or, if no cure period is applicable,
contemporaneous with termination of your employment for Cause, setting forth in
reasonable detail the nature of any alleged failure, breach or refusal in
reasonable detail and the conduct required to cure such breach, failure or
refusal. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, you shall have ten (10) business days from
the giving of such notice within which to cure; provided, however, that, if the
Company reasonably expects irreparable injury from a delay of ten (10) business
days, the Company may give you notice of such shorter period within which to
cure as is reasonable under the circumstances, which may include the termination
of your employment without notice and with immediate effect.




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 7



11.    Resignation for Good Reason and Termination Without Cause.
(a)    Resignation for Good Reason.
(i)
You may resign for Good Reason at any time that you are actively employed during
the Contract Period by written notice to the Company no more than thirty (30)
days after the occurrence of the event constituting Good Reason. Such notice
shall state the grounds for such Good Reason resignation and an effective date
no earlier than thirty (30) business days after the date it is given. The
Company shall have thirty (30) business days from the giving of such notice
within which to cure and, in the event of such cure, your notice shall be of no
further force or effect.

(ii)
“Good Reason” shall mean without your consent (other than in connection with the
termination or suspension of your employment or duties for Cause or in
connection with your death or LTD): (i) the assignment to you of duties or
responsibilities substantially inconsistent with your position(s) or duties;
(ii) the withdrawal of material portions of your duties; or (iii) the material
breach by the Company of any material obligation under this Agreement.

(b)    Termination Without Cause. The Company may terminate your employment
under this Agreement without Cause at any time during the Contract Period by
written notice to you.
(c)    Termination Payments/Benefits. In the event that your employment
terminates under paragraph 11(a) or (b), you shall thereafter receive the
compensation and benefits described below and the following shall apply:
(i)
The Company shall continue to pay your Salary (at the rate in effect on the date
of termination) at the same time and in the same manner as if you had not
terminated employment for the longer of one (1) year or until the end of the
Contract Period;

(ii)
You shall be eligible to receive a Bonus or Pro-Rated Bonus, as applicable, for
each Company fiscal year or portion thereof during the Contract Period,
calculated as provided in paragraph 19(e)(iii), provided that the total
severance payment you receive pursuant to paragraphs 11(c)(i) and (ii) shall in
no event exceed two times the sum of your Salary and Target Bonus in the year in
which such termination occurs;

(iii)
Provided you validly elect continuation of your medical and dental coverage
under Section 4980B(f) of the Internal Revenue Code of 1986 (the “Code”)
(relating to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”)), your coverage and participation under the Company’s medical
and dental benefit plans and programs in which you were participating
immediately prior to your termination of employment pursuant to this paragraph
11, shall continue at no cost to you (except as set forth below) until the
earlier of (i) the end of the Contract Period, but in no event less than twelve
(12) months after the termination of your employment, or (ii) the date on which
you become eligible for medical and/or dental coverage from another employer;
provided, that, during the period that the Company provides you with this
coverage, an





--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 8



amount equal to the total applicable COBRA cost (or such other amounts as may be
required by law) will be included in your income for tax purposes and the
Company may withhold taxes from your termination payments for this purpose; and
provided, further, that you may elect to continue your medical and dental
coverage under COBRA at your own expense for the balance, if any, of the period
required by law;
(iv)
The Company shall continue to provide you with $5 million life insurance
coverage, at no premium cost to you (unless you had no coverage at the time of
termination), until the end of the Contract Period or, if longer, the end of the
period in which you are receiving payments pursuant to paragraph 11(c)(i), in
accordance with the Company’s then-current policy, as may be amended from time
to time. Such coverage shall end in the event you are eligible to obtain life
insurance coverage from another employer;

(v)
All stock options granted to you under any Viacom Inc. long-term incentive plan
that have not vested as of the date of your termination of employment, but that
would have vested on or before the end of the Contract Period, shall become
fully vested on the date of termination;

(vi)
All restricted share units granted to you under any Viacom Inc. long-term
incentive plan that have not vested as of the date of your termination of
employment, but that would have vested on or before the end of the Contract
Period, shall become fully vested on the date of termination;

(vii)
There shall be no acceleration of the vesting of any equity or long-term
incentive awards granted to you under any Viacom Inc. long-term incentive plan,
unless otherwise provided herein or under the terms of the applicable long-term
incentive plan; and

(viii)
The Company shall pay or continue to provide, as applicable, the Accrued
Compensation and Benefits.

(d)    Release. Your entitlement to the payments and benefits described in this
paragraph 11 is conditioned on your execution and delivery to the Company,
within sixty (60) days after your termination of employment (the “Release
Deadline”), of a release in substantially the form appended hereto as Appendix A
that remains in effect and becomes irrevocable after the expiration of any
statutory period in which you are permitted to revoke a release (the “Release”).
If you fail to execute and deliver the Release by the Release Deadline, or if
you thereafter effectively revoke the Release, the Company shall be under no
obligation to make any further payments or provide any further benefits to you
and any payments and benefits previously provided to you pursuant to this
paragraph 11 shall not have been earned. In such event, you shall promptly repay
the Company any payments made and the Company’s direct cost for any benefits
provided to you pursuant to this paragraph 11. The limitations of this paragraph
shall not apply to the Accrued Compensation and Benefits.
(e)    Offset. The amount of payments provided in paragraph 11 in respect of the
period that begins twelve (12) months after the termination of your employment
shall be reduced by any compensation for services earned by you (including as an
independent consultant or independent contractor) from any source in respect of
the period that begins twelve (12) months after the termination of your
employment and ends when the Company is no longer required to make payments
pursuant to




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 9



paragraph 11 (the “Offset Period”), including, without limitation, salary,
sign-on or annual bonus, consulting fees, commission payments and any amounts
the payment of which is deferred at your election, or with your consent, until
after the expiration of the Offset Period; provided that, if the Company in its
reasonable discretion determines that any grant of long-term compensation is
made in substitution of the aforementioned payments, such payments shall be
further reduced by the value on the date of grant, as reasonably determined by
the Company, of such long-term compensation you receive. You agree to promptly
notify the Company of any arrangements during the Offset Period in which you
earn compensation for services and to cooperate fully with the Company in
determining the amount of any such reduction.
12.    Resignation in Breach of the Agreement. If you resign prior to the
expiration of the Contract Period other than for Good Reason, such resignation
is a material breach of this Agreement and, without limitation of other rights
or remedies available to the Company, the Company shall have no further
obligations to you under this Agreement or otherwise, except to make termination
payments provided in paragraph 10(a).
13.    Termination Due to Death.
(a)    Death While Employed. In the event of your death prior to the end of the
Contract Period while actively employed with the Company, this Agreement shall
automatically terminate. Thereafter, your designated beneficiary (or, if there
is no such beneficiary, your estate) shall receive (i) any Accrued Compensation
and Benefits as of the date of your death and (ii) for the year in which death
occurs, any Bonus or Pro-Rated Bonus, as applicable, which you would have been
eligible to receive, calculated in accordance with paragraph 19(e)(iii). In no
event shall a distribution be made pursuant to clause (i) in the preceding
sentence later than the 60th day following your death and a distribution
pursuant to clause (ii) in the preceding sentence shall be made at the same time
and in the same manner as if you were still actively employed with the Company.
(b)    Death After the End of Employment. In the event of your death while you
are entitled to receive compensation or benefits under paragraphs 11 or 15, in
lieu of such payments your designated beneficiary (or, if there is no such
beneficiary, your estate) shall receive, to the extent not previously paid to
you, (i) continuation of Salary pursuant to the applicable paragraph through the
date of death; (ii) if you were entitled to receive compensation or benefits
under paragraph 11, for the year in which death occurs, any Bonus or Pro-Rated
Bonus, as applicable, for the year in which death occurs, payable under such
paragraph, calculated in accordance with paragraph 19(e)(iii); and (iii) any
Accrued Compensation and Benefits. In no event shall a distribution be made
pursuant to clauses (i) and (iii) in the preceding sentence later than the 60th
day following your death and a distribution pursuant to clause (ii) in the
preceding sentence shall be made at the same time and in the same manner as if
you were still actively employed with the Company.
14.    Long-Term Disability. In the event you are absent due to a LTD and you
are receiving compensation under a Viacom LTD plan, then, effective on the date
you begin receiving compensation under such plan, (i) this Agreement shall
terminate without any further action required by the Company, (ii) you shall be
considered an “at-will” employee of the Company, and (iii) you shall have no
guarantee of specific future employment nor continuing employment generally when
your receipt of compensation under a Viacom LTD plan ends, except as required by
applicable law. In the event of such termination of this Agreement, you shall
receive (i) any Accrued Compensation and Benefits and (ii) for the year in which
such termination occurs, any Bonus or Pro-Rated Bonus, as applicable, which you
would have been entitled to receive, calculated in accordance with paragraph
19(e)(iii). Except as set forth in the previous sentence, the compensation
provided to you under the applicable LTD plan shall be in lieu of




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 10



any compensation from the Company (including, but not limited to, the Salary
provided under this Agreement or otherwise). Your participation in any other
Viacom benefit plans or programs shall be governed by the terms of the
applicable plan or program documents, award agreements and certificates.
15.    Non-Renewal. If the Company does not extend or renew this Agreement at
the end of the Contract Period and you have not entered into a new contractual
relationship with the Company or Viacom, your continuing employment, if any,
with the Company or Viacom shall be “at-will” and may be terminated at any time
by either party. If the Company or Viacom terminates your employment during the
twelve (12) month period commencing with the last day of the Contract Period
while you are an employee at-will, the Company shall continue to pay your Salary
(at the rate in effect on the date of termination) at the same time and in the
same manner as if you had not terminated employment for the balance, if any, of
such twelve (12) month period; provided, however, that (i) you shall not be
entitled to such Salary continuation if the Company terminates your employment
for reasons constituting Cause and (ii) any such Salary continuation shall be
subject to offset as set forth in paragraph 11(e) above, without giving effect
to the twelve (12) month period referenced therein.
16.    Severance Plan Adjustment. In the event that your employment with the
Company terminates pursuant to paragraph 11 or 15, and, at the time of your
termination of employment there is in effect a Viacom severance plan (a
“Severance Plan”) for which you would have been eligible to participate but for
your having entered into this Agreement or being a Specified Employee and which
provides for severance compensation that is greater than the amounts to which
you are entitled under paragraphs 11(c)(i) and 11(c)(ii) or paragraph 15, then
the amounts, but not the time or form of payment, of your severance compensation
under this Agreement shall automatically be adjusted to equal those that would
have been provided to you under the Severance Plan. For the avoidance of doubt,
any payment entitlement pursuant to this paragraph 16 is in lieu of, and not in
addition to, any severance compensation to which you may otherwise be entitled
under this Agreement. Notwithstanding any adjustment to the amount of your
entitlements pursuant to this paragraph 16, all other provisions of this
Agreement shall remain in effect, including, without limitation, paragraphs 6,
7, 8 and 9.
17.    Further Events on Termination of Employment.
(a)    Termination of Benefits. Except as otherwise expressly provided in this
Agreement, your participation in all Viacom benefit plans and programs
(including, without limitation, medical and dental coverage, life insurance
coverage, vacation accrual, all retirement and the related excess plans, STD and
LTD plans and accidental death and dismemberment and business travel and
accident insurance and your rights with respect to any outstanding equity
compensation awards) shall be governed by the terms of the applicable plan and
program documents, award agreements and certificates.
(b)    Resignation from Official Positions. If your employment with the Company
terminates for any reason, you shall be deemed to have resigned at that time
from any and all officer or director positions that you may have held with the
Company or Viacom and all board seats or other positions in other entities to
which you have been designated by the Company or Viacom or which you have held
on behalf of the Company or Viacom. If, for any reason, this paragraph 17(b) is
deemed insufficient to effectuate such resignation, you hereby authorize the
Secretary and any Assistant Secretary of Viacom Inc. to execute any documents or
instruments which Viacom Inc. may deem necessary or desirable to effectuate such
resignation or resignations, and to act as your attorney-in fact.




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 11



18.    Survival; Remedies.
(a)    Survival. Your obligations under paragraphs 6, 7, 8 and 9 shall remain in
full force and effect for the entire period provided therein notwithstanding the
termination of your employment for any reason or the expiration of the Contract
Period.
(b)    Modification of Terms. You and the Company acknowledge and agree that the
restrictions and remedies contained in paragraphs 6, 7, 8 and 9 are reasonable
and that it is your intention and the intention of the Company that such
restrictions and remedies shall be enforceable to the fullest extent permissible
by law. If a court of competent jurisdiction shall find that any such
restriction or remedy is unenforceable, but would be enforceable if some part
were deleted or modified, then such restriction or remedy shall apply with the
deletion or modification necessary to make it enforceable and shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.
(c)    Injunctive Relief. The Company has entered into this Agreement in order
to obtain the benefit of your unique skills, talent, and experience. You
acknowledge and agree that any violation of paragraphs 6, 7, 8 and 9 shall
result in irreparable damage to the Company, and, accordingly, the Company may
obtain injunctive and other equitable relief for any breach or threatened breach
of such paragraphs, in addition to any other remedies available to the Company.
To the extent permitted by applicable law, you hereby waive any right to the
posting of a bond in connection with any injunction or other equitable relief
sought by the Company and you agree not to seek such relief in your opposition
to any application for relief the Company shall make.
(d)    Other Remedies. In the event that you materially violate the provisions
of paragraphs 6, 7, 8 or 9 at any time during the Non-Competition Period or any
period in which the Company is making payments to you pursuant to this
Agreement, (i) any outstanding stock options or other undistributed equity
awards granted to you by the Company shall immediately be forfeited, whether
vested or unvested; and (ii) the Company’s obligation to make any further
payments or to provide benefits (other than Accrued Compensation and Benefits)
to you pursuant to this Agreement shall terminate. The Company shall give you
written notice prior to commencing any remedy under this paragraph 18(d) or, if
no cure period is applicable, contemporaneous with such commencement, setting
forth the nature of any alleged violation in reasonable detail and the conduct
required to cure such violation. Except for a violation which, by its nature,
cannot reasonably be expected to be cured, you shall have ten (10) business days
from the giving of such notice within which to cure; provided, however, that, if
the Company reasonably expects irreparable injury from a delay of ten (10)
business days, the Company may give you notice of such shorter period within
which to cure as is reasonable under the circumstances, which may include
commencement of a remedy without notice and with immediate effect. The remedies
under this paragraph 18 are in addition to any other remedies the Company may
have against you, including under this Agreement or any other agreement, under
any equity or other incentive or compensation plan or under applicable law.
19.    General Provisions.
(a)    Deductions and Withholdings. In the event of the termination of your
employment for any reason, the Company reserves the right, to the extent
permitted by law and in addition to any other remedy the Company may have, to
deduct from any monies that are otherwise payable to you and that do not
constitute deferred compensation within the meaning of Section 409A of the Code,
the regulations promulgated thereunder or any related guidance issued by the
U.S. Treasury Department (“Section 409A”) all monies and the replacement value
of any property you may owe to the Company at the time of




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 12



or subsequent to the termination of your employment with the Company. The
Company shall not make any such deduction from any amount that constitutes
deferred compensation for purposes of Section 409A. To the extent any law
requires an employee’s consent to the offset provided in this paragraph and
permits such consent to be obtained in advance, this Agreement shall be deemed
to provide the required consent. Except as otherwise expressly provided in this
Agreement or in any Company benefit plan, all amounts payable under this
Agreement shall be paid in accordance with the Company’s ordinary payroll
practices less deductions and income and payroll tax withholding as may be
required under applicable law. Any property (including shares of Viacom Inc.
Class B Common Stock), benefits and perquisites provided to you under this
Agreement, including, without limitation, COBRA payments made on your behalf,
shall be taxable to you as provided by law.
(b)    Cash and Equity Awards Modifications. Notwithstanding any other
provisions of this Agreement to the contrary, the Company reserves the right to
modify or amend unilaterally the terms and conditions of your cash compensation,
stock option awards or other equity awards, without first asking your consent,
to the extent that the Company considers such modification or amendment
necessary or advisable to comply with any law, regulation, ruling, judicial
decision, accounting standard, regulatory guidance or other legal requirement
(the “Legal Requirement”) applicable to such cash compensation, stock option
awards or other equity awards, provided that, except where necessary to comply
with law, such amendment does not have a material adverse effect on the value of
such compensation award to you. In addition, the Company may, without your
consent, amend or modify your cash compensation, stock option awards or other
equity awards in any manner that the Company considers necessary or advisable to
ensure that such cash compensation, stock option awards or other equity awards
are not subject to United States federal income tax, state or local income tax
or any equivalent taxes in territories outside the United States prior to
payment, exercise, vesting or settlement, as applicable, or any tax, interest or
penalties pursuant to Section 409A.
(c)     Section 409A Provisions.
(i)
The Company may, without your consent, amend any provision of this Agreement to
the extent that, in the reasonable judgment of the Company, such amendment is
necessary or advisable to avoid the imposition on you of any tax, interest or
penalties pursuant to Section 409A or otherwise to make this Agreement
enforceable. Any such amendment shall maintain, to the maximum extent
practicable, the original intent and economic benefit to you of the applicable
provision.

(ii)
It is the intention and understanding of the parties that all amounts and
benefits to which you become entitled under this Agreement will be paid or
provided to you pursuant to a fixed schedule within the meaning of Section 409A.
Notwithstanding such intention and understanding, in the event that you are a
specified employee as determined by Viacom Inc. (a “Specified Employee”) at the
time of your Separation from Service (as defined below), then to the extent that
any amount or benefit owed to you under this Agreement (x) constitutes an amount
of deferred compensation for purposes of Section 409A and (y) is considered for
purposes of Section 409A to be owed to you by virtue of your Separation from
Service, then such amount or benefit shall not be paid or provided during the
six (6) month period following the date of your Separation from Service and
instead shall be paid or provided on the first day of the seventh month
following your date of Separation from Service; provided, however, that such
delay shall apply only to the extent that such payments and benefits, in the





--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 13



aggregate, exceed the lesser of an amount equal to (x) two (2) times your
annualized compensation (as determined under the Code Section 409A regulations)
and (y) two (2) times the applicable Code Section 401(a)(17) annual compensation
limit for the year in which your termination occurs; provided, further, that any
payments made during such six (6) month period shall first be made to cover all
costs relating to medical, dental and life insurance coverage to which you are
entitled under this Agreement and thereafter shall be made in respect of other
amounts or benefits owed to you.
(iii)
As used herein, “Separation from Service” shall mean either (i) the termination
of your employment with the Company and its affiliates, provided that such
termination of employment meets the requirements of a separation of service
determined using the default provisions set forth in Treasury Regulation
§1.409A-(1)(h) or the successor provision thereto or (ii) such other date that
constitutes a separation from service with the Company and its affiliates
meeting the requirements of the default provisions set forth in Treasury
Regulation §1.409A-(1)(h) or the successor provision thereto. For purposes of
this definition, "affiliate" means any corporation that is in the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
the Company and any trade or business that is under common control with the
Company (within the meaning of Code Section 414(c)), determined in accordance
with the default provision set forth in Treasury Regulation §1.409A-(1)(h)(3).

(iv)
If under any provision of this Agreement you become entitled to be paid Salary
continuation, then each payment of Salary during the relevant continuation
period shall be considered, and is hereby designated as, a separate payment for
purposes of Section 409A (and consequently your entitlement to such Salary
continuation shall not be considered an entitlement to a single payment of the
aggregate amount to be paid during the relevant continuation period).

(d)    No Duplicative Payments. The payments and benefits provided in this
Agreement in respect to the termination of employment and non-renewal of this
Agreement are in lieu of any other salary, bonus or benefits payable by the
Company, including, without limitation, any severance or income continuation or
protection under any Viacom plan that may now or hereafter exist. All such
payments and benefits shall constitute liquidated damages, paid in full and
final settlement of all obligations of Viacom to you under this Agreement.
(e)    Payment of Bonus Compensation.
(i)
The Bonus for any Company fiscal year under this Agreement shall be paid by
March 15th of the following year.

(ii)
Except as otherwise expressly provided in this Agreement, your Bonus shall be
prorated (A) to apply only to that part of the Company’s fiscal year which falls
within the Contract Period and (B) to the extent the Company's fiscal year is
less than a 12-month fiscal year (a “Pro-Rated Bonus”).  Following expiration of
the Contract Period, you shall receive a Pro-Rated Bonus for the period of the
Company’s fiscal year which falls within the Contract Period only (A) in the
event that the Company terminates your employment without Cause prior to the





--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 14



date on which employees of the Company become entitled to Bonus under the STIP,
(B) as provided in paragraph 11(c)(ii) or (C) as provided in the STIP.
(iii)
Any Bonus or Pro-Rated Bonus payable pursuant to paragraphs 11, 13 or 14 shall
be paid at the lesser of (X) your Target Bonus amount or (Y) your Target Bonus
amount, adjusted based on the Company Performance Factor for the relevant year.

(f)    Parachute Payment Adjustments. Notwithstanding anything herein to the
contrary, in the event that you receive any payments or distributions, whether
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, that constitute “parachute payments” within the meaning of
Section 280G of the Code, and the net after‑tax amount of the parachute payment
is less than the net after-tax amount if the aggregate payment to be made to you
were three times your “base amount” (as defined in Section 280G(b)(3) of the
Code) less $1.00, then the aggregate of the amounts constituting the parachute
payment shall be reduced to an amount that shall equal three times your base
amount, less $1.00. The determinations to be made with respect to this paragraph
19(f) shall be made by a certified public accounting firm designated by the
Company and reasonably acceptable to you.
(g)    Adjustments to Bonuses and Long-Term Incentive Compensation.
Notwithstanding anything herein to the contrary, the Company shall be entitled
to adjust the amount of any Bonus or any award of long-term incentive
compensation if the financial statements of Viacom or the business unit on which
the calculation or determination of the Bonus or award of long-term incentive
compensation were based are subsequently restated and, in the judgment of the
Company, the financial statements as so restated would have resulted in a
smaller Bonus or long-term incentive compensation award if such information had
been known at the time the Bonus or award had originally been calculated or
determined. In addition, in the event of such a restatement: (i) the Company may
require you, and you agree, to repay to the Company the amount by which the
Bonus as originally calculated or determined exceeds the Bonus as adjusted
pursuant to the preceding sentence; and (ii) the Company may cancel, without any
payment therefor, the portion of any award of long-term incentive compensation
that exceeds the award adjusted pursuant to the preceding sentence (or, if such
portion of an award cannot be canceled because (x) in the case of stock options
or other similar awards, you have previously exercised it, the Company may
require you, and you agree, to repay to the Company the amount, net of any
exercise price, that you realized upon exercise or (y) in the case of restricted
share units or other similar awards, shares of Class B Common Stock were
delivered to you in settlement of such award, the Company may require you, and
you agree to return the shares of Class B Common Stock, or if such shares were
sold by you, return any proceeds realized on the sale of such shares).
(h)    Mediation. Prior to the commencement of any legal proceeding relating to
your employment, you and the Company agree to attempt to mediate the dispute
using a professional mediator from JAMS, The Resolution Experts (“JAMS”) or the
International Institute for Conflict Prevention and Resolution (“CPR”). Within a
period of 30 days after a written request for mediation by either you or the
Company, the parties agree to convene with the mediator, for at least one
session to attempt to resolve the matter. In no event will mediation delay
commencement of any legal proceeding for more than 30 days absent agreement of
the parties or prevent a bona fide application by either party to a court of
competent jurisdiction for emergency relief. The fees of the mediator and of the
JAMS or CPR, as the case may be, shall be borne by the Company.




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 15



20.    Additional Representations and Acknowledgments.
(a)    No Acceptance of Payments. You represent that you have not accepted or
given nor shall you accept or give, directly or indirectly, any money, services
or other valuable consideration from or to anyone other than the Company or
Viacom for the inclusion of any matter as part of any film, television, internet
or other programming produced, distributed and/or developed by Viacom.
(b)    Viacom Policies. You recognize that the Company is an equal opportunity
employer. You agree that you shall comply with the Company’s employment
practices and policies, as they may be amended from time to time, and with all
applicable federal, state and local laws prohibiting discrimination on any
basis. In addition, you agree that you shall comply with the Viacom Business
Practices Statement and Viacom’s other policies and procedures, as they may be
amended from time to time, and provide the certifications and conflict of
interest disclosures required by the Viacom Business Practices Statement.
21.    Notices. Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of the Company, to the attention of
Viacom Inc.’s General Counsel. Any notice given by regular mail shall be deemed
to have been given three (3) days following such mailing.
22.    Binding Effect; Assignment. This Agreement and rights and obligations of
the Company hereunder shall not be assigned by the Company, provided that the
Company may assign this Agreement to any subsidiary or affiliated company of or
any successor in interest to the Company provided that such assignee assumes all
of the obligations of the Company and Viacom hereunder. This Agreement is for
the performance of personal services by you and may not be assigned by you,
except that the rights specified in Section 13 shall pass upon your death to
your designated beneficiary (or, if there is no such beneficiary, your estate).
23.    GOVERNING LAW AND FORUM. You acknowledge that this agreement has been
executed, in whole or in part, in New York. Accordingly, you agree that this
Agreement and all matters or issues arising out of or relating to your
employment with the Company shall be governed by the laws of the State of New
York applicable to contracts entered into and performed entirely therein. Any
action to enforce this Agreement shall be brought solely in the state or federal
courts located in the City of New York, Borough of Manhattan.
24.    No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on the Company or you to renew this Agreement
or any portion hereof or on the Company to establish or maintain any benefit,
welfare or compensation plan or program or to prevent the modification or
termination of any benefit, welfare or compensation plan or program or any
action or inaction with respect to any such benefit, welfare or compensation
plan or program. The parties intend to be bound only upon full execution of a
written agreement by both parties and no negotiation, exchange of draft, partial
performance or tender of an agreement (including any extension or renewal of
this Agreement) executed by one party shall be deemed to imply an agreement or
the renewal or extension of any agreement relating to your employment with the
Company. Neither the continuation of employment nor any other conduct shall be
deemed to imply a continuing agreement upon the expiration of the Contract
Period.
25.    Severability. In the event any provision or part of this Agreement is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Agreement, shall be inoperative.




--------------------------------------------------------------------------------



Mr. Scott Mills
October 1, 2014
Page 16



26.    Entire Understanding. This Agreement contains the entire understanding of
the parties hereto relating to the subject matter contained in this Agreement,
and, except as otherwise provided herein, can be modified only by a writing
signed by both parties.
27.    Supersedes Prior Agreements. With respect to the period covered by the
Contract Period, this Agreement supersedes and cancels all prior agreements
relating to your employment with Viacom.
Please confirm your understanding of the Agreement by signing and returning all
four (4) copies of this Agreement. This document shall constitute a binding
agreement between us only after it also has been executed by the Company and a
fully executed copy has been returned to you.
 
 
Very truly yours,
 
 
 
 
 
 
VIACOM INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas E. Dooley
 
 
 
Thomas E. Dooley
 
 
 
Chief Operating Officer
 
 
 
 
ACCEPTED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
/s/ Scott Mills
 
 
 
Scott Mills
 
 
 
 
 
 
 
Dated:
10/2/14
 
 
 







--------------------------------------------------------------------------------




Appendix A
Mr. Scott Mills
Viacom Inc.
1515 Broadway
New York, NY 10036
This General Release of all Claims (this “Agreement”) is entered into by Scott
Mills (the “Executive”) and Viacom Inc. (the “Company”), effective as of
_____________________.
In consideration of the promises set forth in the letter agreement between the
Executive and the Company, dated October 1, 2014 (the “Employment Agreement”),
the Executive and the Company agree as follows:
1.    Return of Property. All Company files, access keys and codes, desk keys,
ID badges, computers, records, manuals, electronic devices, computer programs,
papers, electronically stored information or documents, telephones and credit
cards, and any other property of the Company in the Executive’s possession must
be returned no later than the date of the Executive’s termination from the
Company.
2.    General Release and Waiver of Claims.
(a)    Release. In consideration of the payments and benefits provided to the
Executive under the Employment Agreement and after consultation with counsel,
the Executive and each of the Executive’s respective heirs, executors,
administrators, representatives, agents, insurers, successors and assigns
(collectively, the “Releasors”) hereby irrevocably and unconditionally release
and forever discharge the Company, its subsidiaries and affiliates and each of
their respective officers, employees, directors, shareholders and agents
(“Releasees”) from any and all claims, actions, causes of action, rights,
judgments, obligations, damages, demands, accountings or liabilities of whatever
kind or character (collectively, “Claims”), including, without limitation, any
Claims under any federal, state, local or foreign law, that the Releasors may
have, or in the future may possess, arising out of (i) the Executive’s
employment relationship with and service as an employee, officer or director of
the Company, Viacom (as defined in the Employment Agreement) or any subsidiaries
or affiliated companies and the termination of such relationship or service, and
(ii) any event, condition, circumstance or obligation that occurred, existed or
arose on or prior to the date hereof and relates to your employment with Viacom;
provided, however, that the Executive does not release, discharge or waive any
rights to (i) payments and benefits provided under the Employment Agreement that
are contingent upon the execution by the Executive of this Agreement or
otherwise expressly survive termination thereof and (ii) any indemnification
rights the Executive may have in accordance with the Company’s governance
instruments or under any director and officer liability insurance maintained by
the Company with respect to liabilities arising as a result of the Executive’s
service as an officer and employee of the Company.
(b)    Specific Release of ADEA Claims. In further consideration of the payments
and benefits provided to the Executive under the Employment Agreement, the
Releasors hereby unconditionally release and forever discharge the Releasees
from any and all Claims that the Releasors may have as of the date the Executive
signs this Agreement arising under the Federal Age Discrimination in Employment
Act of 1967, as amended, including the Older Workers Benefit Protection Act of
1990 (“OWBPA”), and the applicable rules and regulations promulgated thereunder
(“ADEA”).  By signing this Agreement, the Executive hereby acknowledges and
confirms the following:  (i) the Executive was advised by the Company in
connection with his termination to consult with an attorney of his choice prior
to signing this Agreement and to have such attorney explain to the Executive the
terms of this Agreement,

A-1

--------------------------------------------------------------------------------




including, without limitation, the terms relating to the Executive’s release of
claims arising under ADEA, and the Executive has in fact consulted with an
attorney; (ii) the Executive was given a period of not fewer than 21 days to
consider the terms of this Agreement and to consult with an attorney of his
choosing with respect thereto; (iii) the Executive knowingly and voluntarily
accepts the terms of this Agreement; and (iv) the Executive is providing this
release and discharge only in exchange for consideration in addition to anything
of value to which the Executive is already entitled.  The Executive also
understands that he has seven (7) days following the date on which he signs this
Agreement within which to revoke the release contained in this paragraph 2(b),
by providing the Company a written notice of his revocation of the release and
waiver contained in this paragraph 2(b); provided, however, that if the
Executive exercises his right to revoke the release contained in this paragraph
2(b), the Executive shall not be entitled to any amounts paid to him under the
termination provisions of the Employment Agreement and the Company may reclaim
any such amounts paid to him and may terminate any benefits and payments that
are subsequently due under the Employment Agreement, except as prohibited by the
ADEA and OWBPA.
(c)    No Assignment. The Executive represents and warrants that he has not
assigned any of the Claims being released under this Agreement. The Company may
assign this Agreement, in whole or in part, to any affiliated company or
subsidiary of, or any successor in interest to, the Company.
3.    Proceedings. The Executive has not filed, and agrees not to initiate or
cause to be initiated on his behalf, any complaint, charge, claim or proceeding
against the Releasees before any local, state or federal agency, court or other
body relating to his employment or the termination of his employment, other than
with respect to the obligations of the Company to the Executive under the
Employment Agreement (each, individually, a “Proceeding”), and agrees not to
participate voluntarily in any Proceeding. Notwithstanding the foregoing, the
prohibitions in this paragraph 3 shall not apply to the Executive’s right to
file a charge with the Equal Employment Opportunity Commission (“EEOC”) or
similar local or state agency, or participate in an investigation conducted by
such agency. The Executive waives any right he may have to benefit in any manner
from any relief (whether monetary or otherwise) (i) arising out of any
Proceeding and/or (ii) in connection with any claim pursued by any
administrative agency, including but not limited to the EEOC, on the Executive’s
behalf and, in the event the Executive is awarded money, compensation or
benefits, the Executive shall immediately remit such award to the Company.
4.    Remedies. In the event the Executive initiates or voluntarily participates
in any Proceeding in violation of this Agreement, or if he fails to abide by any
of the terms of this Agreement or his post-termination obligations contained in
the Employment Agreement, the Company may, in addition to any other remedies it
may have, reclaim any amounts paid to him under the termination provisions of
the Employment Agreement and terminate any benefits or payments that are
subsequently due under the Employment Agreement, except as prohibited by the
ADEA and OWBPA, without waiving the release granted herein.  The Executive
acknowledges and agrees that the remedy at law available to the Company for
breach of any of his post-termination obligations under the Employment Agreement
or his obligations under paragraphs 2 and 3 herein would be inadequate and that
damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms.  Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies that the Company
may have at law or in equity or as may otherwise be set forth in the Employment
Agreement, the Company shall be entitled to seek a temporary restraining order
or a preliminary or permanent injunction, or both, without bond or other
security, restraining the Executive from breaching his post-termination
obligations under the Employment Agreement or his obligations under paragraphs 2
and 3 herein.  Such injunctive relief in any court shall be available to the
Company, in lieu of, or prior to or pending determination in, any arbitration
proceeding.

A-2

--------------------------------------------------------------------------------




The Executive understands that by entering into this Agreement he shall be
limiting the availability of certain remedies that he may have against the
Company and limiting also his ability to pursue certain claims against the
Company.
5.    Severability Clause. In the event any provision or part of this Agreement
is found to be invalid or unenforceable, only that particular provision or part
so found, and not the entire Agreement, shall be inoperative.
6.    Nonadmission. Nothing contained in this Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of the Company.
7.    GOVERNING LAW AND FORUM. The Executive acknowledges that this Agreement
has been executed, in whole or in part, in New York. Accordingly, the Executive
agrees that this Agreement and all matters or issues arising out of or relating
to the Executive’s employment with the Company shall be governed by the laws of
the State of New York applicable to contracts entered into and performed
entirely therein. Any action to enforce this Agreement shall be brought solely
in the state or federal courts located in the City of New York, Borough of
Manhattan.
8.    Notices. Notices under this Agreement must be given in writing, by
personal delivery, regular mail or receipted email, at the parties’ respective
addresses shown on this Agreement (or any other address designated in writing by
either party), with a copy, in the case of the Company, to the attention of
Viacom Inc.’s General Counsel. Any notice given by regular mail shall be deemed
to have been given three (3) days following such mailing.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND THAT HE FULLY
KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE
SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS PROVIDED FOR HEREIN
VOLUNTARILY AND OF HIS OWN FREE WILL.

A-3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
VIACOM INC.


By    _____________________________
Thomas E. Dooley
Chief Operating Officer




THE EXECUTIVE

_________________________________
Scott Mills


Dated:____________________________









A-4